Citation Nr: 9932272	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran had active service from 
September 1986 to March 1988.


FINDINGS OF FACT

1.  A psychiatric disorder, to include schizophrenia, clearly 
and unmistakably existed prior to service.  

2.  A psychiatric disorder, to include schizophrenia, is not 
shown to have increased in severity or worsened during 
service beyond the natural progress of the disorder.


CONCLUSION OF LAW

The preexisting psychiatric disorder, to include 
schizophrenia, was aggravated during active service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.306, 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the RO has sufficiently developed the facts 
relevant to this case.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  See 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut the presumption of sound 
condition.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  Furthermore, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a), (b) 
(1999).  Clear and unmistakable evidence (evidence which is 
obvious or manifest) is required to rebut this presumption of 
aggravation.  See id.  Specifically, the United States Court 
of Appeals for Veterans Claims (Court) has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

With respect to the evidence of record, the veteran's service 
medical records reveal that, in January 1988, he was 
hospitalized with acute psychosis and paranoia of unknown 
etiology.  During his hospitalization, the veteran provided a 
five-year history of ideas of reference, paranoid delusions, 
and auditory and visual hallucinations.  And, upon 
examination, the veteran's primary diagnosis was chronic 
schizophrenia, paranoid type, which pre-existed his entrance 
into the service; and his secondary diagnosis was pre-
existing polysubstance abuse manifested by intermittent abuse 
of amphetamines and chronic abuse of alcohol.  As a result, 
the veteran was discharged in March 1988 as having a physical 
disability which existed prior to his entry into active duty.

The medical evidence also includes medical records from the 
Milwaukee County Mental Health Complex dated July 1983 which 
describe the treatment the veteran received for dysthymic 
disorder.  Additionally, medical records from the Mendotal 
Mental Health Institute dated from January 1983 to April 1997 
describe the treatment the veteran received over time for 
various psychiatric disorders including, but not limited to, 
schizoaffective disorder, alcohol and drug abuse, and 
depression.  Specifically, the Board notes these records 
contain notations dated January 1983 which indicate the 
veteran was hospitalized with a diagnosis of toxic psychosis 
with no previous history of psychiatric symptomatology.  And, 
upon examination, it was determined that the toxic psychosis 
could not be ruled out from functional psychosis.  As well, 
these records include notations dated December 1987 which 
indicate the veteran was hospitalized with a diagnosis of 
schizophrenic disorder while on leave from the military.

A medical report from Frederick A. Fosdal, M.D., dated March 
1993; a medical report from George B. Palermo, M.D., dated 
March 1993; medical records from the DePaul Hospital dated 
from September 1991 to December 1992; and the veteran's 
records from the Social Security Administration describe the 
status of the veteran's psychiatric disorder, as well as the 
treatment he received for his disorder.

The evidence also includes a February 1997 VA examination 
report which indicates the veteran most likely suffered from 
schizophrenia prior to his entrance into the service, and 
that the possibility that the veteran's recurrent 
schizophrenia might have been aggravated was hardly tenable 
and not supported by the evidence of record.  In support of 
this conclusion, the examiner noted that the veteran did not 
show signs of decompensation for the first 16 months of his 
service despite his unabated drinking habits, that he was 
able to clear his erratic behavior in 1987 without any 
neuroleptic drugs so as to appear normal during his first 
psychiatric examination in the navy, and that the record 
lacked evidence showing any undue perturbation of the 
veteran. 

As well, the evidence includes letters dated July 1997 and 
February 1998 from Molli Rolli, M.D., from the State of 
Wisconsin Department of Health and Family Services, basically 
indicating that it was clear that the veteran was functioning 
at a higher level prior to his entrance into the military 
service and did well during the first part of this time in 
the service, as well as that it was impossible to predict 
whether he would have had another episode or become more or 
less ill if he were not in the military.  However, Dr. Rolli 
also indicated that it was clear that the stressors of the 
veteran's job, at the time that he began experiencing more 
psychotic symptoms, was what the veteran defined as a 
predisposing major factor in his relapse.

Furthermore, during a January 1998 appeal hearing, the 
veteran's social worker testified that, prior to his service, 
the veteran's adjustment was fine.  Specifically, the social 
worker noted that, after his brief reactive psychosis prior 
to service, he was going to school full time and earning 
excellent grades, which is atypical of someone with the 
illness that the veteran has.  The social worker also noted 
that the evidence demonstrates the veteran's condition prior 
to service was nowhere near as severe as his condition during 
service and following his discharge from service, as shown by 
the fact that he never had a suicide attempt prior to his 
service. 

Lastly, a July 1999 VA expert opinion report indicates that, 
after reviewing the veteran's medical history and his claims 
folder, it was the expert's opinion that it was as likely as 
not that the veteran's psychiatric disorder was related to 
his history of polysubstance and alcohol dependence prior to 
and during his service.  It was indicated that the veteran's 
schizophrenia was the primary psychiatric disorder and that 
it "clearly predated his entry into the Navy."  The 
veteran's substance abuse and his non-compliance with 
antipsychotic medication appeared to be related to his 
disorder in that it likely exacerbated his condition; 
however, the increased in severity of the veteran's 
psychiatric disorder was deemed to be due to the natural 
progress of the disease.  More importantly, the expert noted 
that it was not likely that the veteran's military service 
cause, aggravated and/or accelerated his pre-existing 
psychiatric disorder/paranoid schizophrenia, particularly 
given the fact that the evidence of record does not show any 
traumatic or stressful event that occurred during his service 
which would link his psychiatric disorder with his service. 

After a review of the evidence of record, the Board finds 
that, as the record contains clear and unmistakable evidence 
that the veteran suffered from a psychiatric disorder prior 
to his entrance into the service, the presumption of sound 
condition is not for application in this case.  See 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  As 
well, the Board finds that the preponderance of the evidence 
is against the conclusion that the veteran's pre-service 
psychiatric disorder was aggravated during his service.

In this regard, the law is clear that it is the Board's duty 
to assess the credibility and probative value of the evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In weighing the evidence available, the Board notes that the 
evidence includes letters dated July 1997 and February 1998 
from Molli Rolli, M.D., from the State of Wisconsin 
Department of Health and Family Services, and testimony from 
the veteran's social worker presented during the January 1998 
appeal hearing discussed above.  This evidence appear to 
indicate the veteran's psychiatric disorder was aggravated 
during his service as he began experiencing more psychotic 
symptoms during service due to the stressors of his job.  In 
addition, this evidence appears to indicate that, as he was 
going to school full time and earning excellent grades after 
his brief reactive psychosis prior to his service, his 
condition prior to service was nowhere near as severe as his 
condition was during service and following his discharge. 

The Board finds, however, that Dr. Rolli's letters and the 
testimony by the veteran's social worker are primarily based 
on information provided by the veteran, and not based on a 
review of the veteran's claims file and complete medical 
history, as supported by actual medical records.  In 
addition, this evidence seems to disregard and fails to 
address the effects that the veteran's substance abuse may 
have had on the progression of his psychiatric disorder.  As 
such, the Board finds that Dr. Rolli's letters and the 
testimony by the veteran's social worker are unpersuasive.  
On the other hand, there is evidence of preservice 
psychiatric treatment and the opinions of two VA physician 
who had the benefit of a review of all pertinent medical 
records, who concluded that the veteran psychiatric disorder 
preexisted service and did not increase in severity during 
service.  Therefore, as the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include paranoid 
schizophrenia, his claim must be denied.  See 38 U.S.C.A. 
§ 5107(a). 

In arriving at this determination, the Board has considered 
the various statements by the veteran and his representative, 
which tend to relate the veteran's psychiatric disorder to 
his service.  However, as the veteran and his representative 
are lay persons not competent to offer an opinion requiring 
medical knowledge, such statements do not constitute medical 
evidence which would prove the existence of a service-related 
disability and/or in-service aggravation of a pre-existing 
disorder.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 



ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

